                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Lionel Harris,

             Plaintiff,

      v.                                     Case No. 2:16-cv-888

Aaron Sowers, et al.,

             Defendants.


                                     ORDER
      Plaintiff Lionel Harris, an Ohio inmate formerly incarcerated
at the Madison Correctional Institution (“MaCI”), filed the instant
action pursuant to 42 U.S.C. §1983 against various MaCI employees,
specifically, Mailroom Screeners Aaron Sowers, Jacob Hays, and Mary
McCrary; Melanie Futz, a secretary/notary public; Lieutenant Julia
Chamberlin; Financial Associate Supervisor Cynthia Ricker; and
Cashier Michelle Lovette.          Plaintiff alleged that the defendants
violated    his    constitutional     rights    in   connection     with    their
handling of and alleged destruction or theft of his mail and that
they retaliated against him for his use and attempted use of the
prison grievance system.           On July 19, 2019, defendants filed a
second motion for summary judgment.            On July 24, 2019, plaintiff
filed a motion for partial summary judgment. On February 11, 2020,
the   magistrate      judge    issued    a     report     and    recommendation
recommending that plaintiff’s motion for partial summary judgment
be denied, and that defendants’ motion for summary judgment be
granted in part and denied in part.
      The   report   and    recommendation      advised    the    parties   that
objections    to   the    report   and   recommendation     were    due    within
fourteen days, and that the failure to file objections to the
report and recommendation “will result in a waiver of the right to
de novo review by the District Judge and waiver of the right to
appeal the judgment of the District Court.         Doc. 162, pp. 71-72.
The   time   period   for   filing   objections   has   expired,   and   no
objections have been filed to the report and recommendation.
      The court agrees with the recommendation of the magistrate
judge, and hereby adopts the report and recommendation (Doc. 162).
Plaintiff’s motion for partial summary judgment (Doc. 142) is
denied.   Defendants’ second motion for summary judgment (Doc. 139)
is granted in part and denied in part.            The defendants’ second
motion for summary judgment is granted as to:
      1) First Cause of Action - denial of access to courts
      claim against Lovette and Ricker

      2) Second Cause of Action - retaliation claim against
      Hays

      3) Third Cause of Action - retaliation claim against
      McCrary

      4) Fourth Cause of Action - retaliation claim against
      Ricker

      5) Fifth Cause of Action - retaliation claim against
      Chamberlin

      6) Sixth Cause of Action - retaliation claim against
      Sowers

      7) Seventh Cause of Action - retaliation and denial of
      access to courts claims against Sowers

      8) Eighth Cause of Action - denial of access to courts
      claim against Sowers

      Defendant’s motion for summary judgment is denied as to:

      1) First Cause of Action - retaliation claim against
      Lovette and Ricker


                                     2
     2) Third Cause of Action - retaliation claim against
     Chamberlin

     3) Seventh Cause of Action - retaliation and denial of
     access to courts claims against Fultz

     4) Eighth Cause of Action - retaliation claim against
     Sowers

     The   remaining   pending    claims   are:   the   retaliation   claim
against Lovette and Ricker (First Cause of Action; the retaliation
claim against Chamberlin (Third Cause of Action); the retaliation
and denial of access claims against Fultz (Seventh Cause of
Action); the retaliation claim against Sowers (Eighth Cause of
Action) and the equal protection claims against Hays and Sowers
(Second, Seventh and Eighth Causes of Action).


Date: March 4, 2020                     s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                     3
